Proceeding pursuant to CPLR article 78 to review a determination of the *564respondent New York State Liquor Authority, dated August 20, 1982, which, after a hearing, found petitioner guilty of certain misconduct and suspended its grocery beer license for 40 days. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The State Liquor Authority’s determination that the petitioner sold beer to two minors on March 27, 1981 is supported by substantial evidence (see 300 Gramatan Ave. Assoc, v State Div. of Human Rights, 45 NY2d 176). Furthermore, the penalty imposed (suspension of the petitioner’s grocery beer license for 40 days, of which 20 days were to be served forthwith and 20 days were to be deferred) is in accordance with the authority’s regulations and is not so disproportionate to the offenses as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). The “Information Concerning Disciplinary Proceedings” issued by the authority in January, 1975 provides that a 20-day suspension may be imposed as a penalty for the sale of alcoholic beverages to two minors. As petitioner had been previously determined to have sold beer to a minor, an extra 10 days could be added. An additional 10 days were permissibly added, bringing the total to 40, as one of the minors involved in the present charges was under 16 years of age. Brown, J. P., Niehoff, Rubin and Boyers, JJ., concur.